15 N.Y.3d 847 (2010)
In the Matter of PETER B., a Child Alleged to be Abused.
DUTCHESS COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
PETER B., SR., Appellant.
JOHN GEORGES et al., Nonparty Respondents.
Motion No: 2010-861
Court of Appeals of New York.
Submitted July 26, 2010.
Decided September 23, 2010.
Motion, insofar as it seeks leave to appeal as against Dutchess County Department of Social Services, dismissed as untimely (see CPLR 5513 [b]; 2103 [b] [2]; [f] [1]; National Org. for *848 Women v Metropolitan Life Ins. Co., 70 NY2d 939 [1988]); motion for leave to appeal otherwise denied.